Citation Nr: 1633466	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO. 13-27 028 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to non-service connected burial benefits.


REPRESENTATION


NYS Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1941 to July 1945 in the Merchant Marine during World War II.  He died in January 2011.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2016, the appellant appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  Despite a valid VA Form 21-22 for NYS Division of Veterans Affairs in the claims file that was executed in 2012, the appellant decided to proceed with the Board hearing without representation.  (Transcript at 2.)  The Board finds that this statement was only with regards to the 2016 hearing and has listed the authorized representative on the title page.  



FINDING OF FACT

At the time of his death, the Veteran was not in receipt of or entitled to VA benefits, to include for a service-connected disability, and was not hospitalized in a VA facility; his death is not shown to be the result of a service-connected disability or otherwise the result of his service.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 1703, 2303 (West 2014); 38 C.F.R. §§ 3.1706(b)(2), 17.121 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this instance, the appellant was not provided with such notice in connection with her claim for burial benefits.  However, there was no resulting prejudice to the appellant because the July 2013 statement of the case and the August 2014 supplemental statement of the case set forth the applicable law and explained the facts necessary to establish entitlement.  The appellant was afforded a meaningful opportunity to participate in effectively in the adjudication of the claim, as shown by her testimony at the RO in March 2014 and before the Board in May 2016.  No prejudiced has been alleged by the appellant due to deficient notice.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  No further development of the medical evidence is warranted because the decision is based on other factors, as discussed below.  

Applicable Law

The law provides for three types of situations in which VA will pay an allowance toward burial expenses.  First, a burial allowance is payable for those veterans who die as a result of service-connected disabilities, to include pending claims of service connection which would have been granted.  A burial allowance is also payable for veterans whose remains are unclaimed after death and there is no next of kin and insufficient resources in the veteran's estate.  Finally, a burial allowance is payable for a veteran who dies of nonservice-connected causes while hospitalized by VA.

For burial allowance purposes, the term "hospitalized by VA" means (1) admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); (2) admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services); (3) admission (transfer) to a nursing home for nursing home care at the expense of the United States; or (4) admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C.A. § 1741.  38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1706(b).  The statutory maximum payment under this provision is $700.  38 U.S.C.A. § 2303(b)(1).

The regulations governing burial benefits were amended, effective on July 7, 2014, during the pendency of the claim.  Specifically, VA removed 38 C.F.R. §§ 3.1600 through 3.1612 and replaced them with new §§ 3.1700 through 3.1713, which are written and organized for clarity and ease of use.  VA also improved delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors.  These changes allow VA to automate payment of a burial allowance to most surviving spouses and expedite the adjudication of all other burial benefits claims.  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  However, none of the substantive requirements with respect to burial allowance based on a non-service connected death were changed as a result of this rulemaking.  

Facts and Analysis

The basic facts of this case are not in dispute.  The Veteran had honorable service in the Merchant Marine during World War II, which is recognized as a valuable military service and his status as a Veteran is equivalent to that of any other who honorably served his country.  The Veteran was blessed with a healthy life and had no cause during his lifetime to seek VA benefits or service connection for any medical disability.  The Veteran died in January 2011, having been admitted to the hospital on an emergency basis for shortness of breath a week prior to his death.

The appellant has not argued at any time that the benefits she seeks are payable based on her husband's death resulting from service or from a service-connected disability.  The appellant concedes that the Veteran died in a private hospital and was never hospitalized by or otherwise treated by VA.  She has testified that at the time her husband became ill, she called for an ambulance and asked to be taken to the nearest facility, Brooklyn Hospital.  She had volunteered at that facility for many years and was able to gain prompt admission.  He was diagnosed with pneumonia and placed on oxygen and died a few days later.  The appellant has never stated that she considered taking the Veteran to the VA facility for treatment, although she has provided information that weather conditions would have made it unreasonable at best to do so.  

The appellant has argued passionately that payment of a burial allowance should not be dependent on whether the Veteran was hospitalized by VA at the time of his death.  She believes that the law should allow for such an allowance based only on the Veteran's honorable service to his country.  Unfortunately, federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances or claims of fairness.  See Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990) (holding that payments of money from the Federal Treasury are limited to those authorized by statute, and erroneous advice given by a Government employee to a benefit claimant cannot estop the Government from denying benefits not otherwise permitted by law); see also 38 C.F.R. § 19.5 ("In the consideration of appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.").  Therefore, a burial allowance based on VA hospitalization is not warranted. 

Under these circumstances, non-service connected burial benefits are not warranted.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  The payment of burial benefits, however, is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  Moreover, the entire amount of the burial/cremation expenses would not be warranted even if the claim were granted; the burial benefit is limited to the amounts set forth above.  There being no doubt to be resolved, entitlement to nonservice-connected burial benefits is not warranted.


ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


